NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0746-17T3

MARY C. GILVARY,

          Plaintiff-Appellant,

v.

GERALD M. CERZA,
CHRISTINA A. CERZA and
C.Z.,1 parent of minor child C.Z.,

     Defendants-Respondents.
________________________________

                   Submitted September 13, 2018 – Decided September 28, 2018

                   Before Judges Hoffman and Suter.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Somerset County, Docket No. L-0188-15.

                   Mary C. Gilvary, appellant pro se.

                   Lamb Kretzer, LLC, attorneys for respondents (Robert
                   D. Kretzer, on the brief).

PER CURIAM

1
    Now known as Christina A. Cerza.
      Plaintiff Mary Gilvary appeals from a Law Division order granting

summary judgment to defendants Gerald M. Cerza and Christina A. Cerza. 2 In

2015, plaintiff filed suit against defendants, seeking damages for a permanent

and disabling back injury she allegedly sustained while caring for Christina's

teenage daughter (C.Z.) in defendants' home. For the reasons that follow, we

vacate and remand.

                                            I.

      Viewed in the light most favorable to plaintiff, Brill v. Guardian Life Ins.

Co. of Am., 142 N.J. 520, 540 (1995), these are the relevant facts. According

to defendants, a congenital condition left C.Z. "severely disabled and in need of

daily care." She requires a ventilator and gastrointestinal tube to survive; her

condition renders her physically unable to care for herself or assist in any of her

daily needs and necessities.      Defendants acknowledge that C.Z. requires

caretakers "to move, transfer position and reposition her to and from her bed, to

and from her bathroom[,] and to and from her wheelchair." In addition, because

of her total dependence on a ventilator, C.Z. requires daily skilled nursing care.

According to plaintiff, defendants' health insurance company paid for the cost




2
  Intending no lack of respect, we refer to defendants by their first names for
clarity and ease of reference.
                                                                           A-0746-17T3
                                        2
of the required skilled nursing care.        At all times relevant, C.Z. weighed

approximately eighty-nine pounds.

      C.Z. resides with defendants in their home in Somerset County. Plaintiff's

complaint describes defendants' residence as

             a large one[-]family home that has been extensively
             renovated to accommodate [C.Z.]. These renovations
             include[,] but are not limited to[,] an elevator that
             services this [three-]floor home so that [C.Z.] can be
             moved to all levels of this home by elevator while she
             is confined to her power [w]heelchair.

      For approximately seven weeks, plaintiff worked in defendants' home as

a pediatric home health nurse through Bayada Pediatric Home Healthcare, Inc.

(Bayada). On December 18, 2012, plaintiff met with Christina who approved

plaintiff to serve as a "fill in" 3 nurse for twelve-hour overnight shifts. According

to plaintiff, this meant she would report for duty at defendants' home at 7 p.m.,

and care for C.Z. until relieved by another nurse, who would arrive at 7 a.m. the

following morning. Plaintiff first provided care for C.Z. on December 21, 2012.

      During her shifts, plaintiff acted as the patient's sole caretaker, as the

defendants would be "resting, relaxing, or sleeping." According to plaintiff, her

duties included transferring C.Z. to her bed, changing her into her sleeping



3
  Christina described the position to plaintiff as a "fill-in" so that C.Z.'s "other
nurses and caretakers could receive time off."
                                                                             A-0746-17T3
                                         3
clothes, adjusting her sitting or sleeping position to insure her ventilator tube

worked properly, and administering medication via her gastrointestinal tube and

a nebulizer.

      Even though defendants installed an elevator in their home to facilitate

C.Z.'s safe movement, defendants did not possess a Hoyer Lift.4 The record

reflects no dispute regarding plaintiff's claim that a Hoyer Lift makes the lifting

and transfer of a disabled patient safer for both the patient and the caregiver.

After plaintiff began working for defendants, she questioned Christina regarding

the absence of a Hoyer Lift in defendants' home. Christina responded, "We don't

have one or need one"; however, Gerald disagreed, stating, "Yes, we need to get

one." Christina replied, "No, I don't want one in the house."

      As plaintiff continued to work shifts for defendants, she continued to

complain to Christina "at the end of every shift" about the need for – and

potential dangers of not having – a Hoyer Lift. After initially ignoring plaintiff's

complaints, Christina eventually admitted a Hoyer Lift was "necessary and




4
  A Hoyer Lift, or sling lift, is a floor crane used to transfer a patient between
two surfaces (e.g., a bed and a wheelchair) using a sling. See Santos v. Sunrise
Med., Inc., 351 F.3d 587, 589 and n.1 (1st Cir. 2003). The device allows a
caregiver to move a patient without the need for the caregiver to lift the patient
physically.
                                                                            A-0746-17T3
                                         4
required" for her daughter's care. Christina then promised plaintiff she would

obtain one "immediately[,] before her [c]hild was injured."

      On the overnight shift of January 27, Christina informed plaintiff that she

was in the process of obtaining a Hoyer Lift. Plaintiff informed Christina that

she could not continue to care for C.Z. without a Hoyer Lift and that defendants

should "look for a replacement [n]urse" if they did not intend to obtain one.

      On February 3, plaintiff arrived for her shift but again noticed defendants

had failed to secure a Hoyer Lift. According to plaintiff, she did not leave –

despite the continued absence of a Hoyer Lift – because once she "started her

shift, she was obligated by law to stay with her patient." The following morning,

plaintiff confronted defendants, who assured her they had ordered a Hoyer Lift

but claimed its delivery was delayed. Defendants again acknowledged the need

for a lift and the potential dangers of not having one.

      According to plaintiff, when she arrived for her overnight shift on

February 10, she learned that Christina had already gone out for the evening.

By the time plaintiff determined the Hoyer Lift still had not been obtained, she

had already begun her shift, leaving her no choice, in her view, but to remain

and care for her patient, C.Z. The next morning (during the same shift), at

approximately 6:30 a.m., plaintiff alleges she attempted to "lift and position"


                                                                         A-0746-17T3
                                        5
C.Z. In doing so, plaintiff contends she "severely injured her lower back."

During January and February, plaintiff worked a total of eleven shifts for

defendants. The February 10 shift was her last.

      Defendants do not challenge plaintiff's assertions that they admitted they

needed a Hoyer Lift and assured plaintiff they would obtain one. Instead,

Christina's answers to interrogatories appears to challenge, at least in part,

plaintiff's account of what occurred during her final shift caring for C.Z.:

            On February 10, 2013[,] at approximately 8 [p.m.], I
            personally transferred my daughter [C.Z.] from her
            wheelchair to her bed. At no time whatsoever did the
            plaintiff ever transfer my daughter from her wheelchair
            to her bed or from her bed to her wheelchair. I always
            did the transfer when the plaintiff was working. After
            prayers on February 10, 2013, I went to bed. The
            following morning I went to [C.Z.'s] room and the
            plaintiff claim[ed] she hurt her back when she
            repositioned [C.Z.] at some point in the night.

      Plaintiff initially received physical therapy for her back injury, without

success. She describes the injury to her lower back as "inoperable, permanent,

and career ending." She now receives Social Security benefits.

      On February 10, 2015, plaintiff filed her complaint, asserting a negligence

claim against defendants for their failure to provide the promised Hoyer Lift.

Following discovery, defendants moved for summary judgment. On August 4,

2017, the court granted summary judgment to defendants and dismissed

                                                                           A-0746-17T3
                                        6
plaintiff's complaint.   Because Bayada sent plaintiff to defendants' home

specifically to care for C.Z., the motion judge accepted defendants' argument

that plaintiff could not sue for injuries caused by the exact work she came to

perform. Additionally, the judge concluded that plaintiff needed an expert

witness to explain the risks and benefits of the Hoyer Lift, viewing the subject

as beyond the ken of the average juror. This appeal followed.

                                       II.

      We review a trial court's grant of summary judgment de novo. Cypress

Point Condo. Ass'n v. Adria Towers, LLC, 226 N.J. 403, 414 (2016). "[The]

trial court's interpretation of the law and the legal consequences that flow from

established facts are not entitled to any special deference." Manalapan Realty,

LP v. Twp. Comm., 140 N.J. 366, 378 (1995). Summary judgment may be

granted when the evidence before the trial court on the motion, viewed in a light

most favorable to the non-moving party, indicates there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of

law. R. 4:46-2(c); see also Brill, 142 N.J. at 540. In reviewing an order granting

or denying summary judgment, we employ the same standard as the trial court.

Murray v. Plainfield Rescue Squad, 210 N.J. 581, 584 (2012).




                                                                          A-0746-17T3
                                        7
      The trial court's "function is not . . . to weigh the evidence and determine

the truth . . . but to determine whether there is a genuine issue for trial." Brill,

142 N.J. at 540 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986)). To make the determination, the trial judge must "consider whether the

competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Ibid.

The judge must assume the non-moving party's version of the facts as true and

give that party the benefit of all favorable inferences available in the record. Id.

at 536.

                                        A.

      We first address the judge's determination that plaintiff could not sue for

injuries caused by the exact work she came to perform. "[N]egligence is conduct

which falls below the standard established by law for the protection of others

against unreasonable risk of harm." Restatement (Second) of Torts § 282 (Am.

Law Inst. 1965). When a person fails to take reasonable precautions to prevent

causing harm to another, that person acts negligently. Id. § 284.

            To determine whether a defendant's conduct is
            negligent, we consider what a "prudent [person]" would
            have done in the defendant's circumstances. Weinberg
            v. Dinger, 106 N.J. 469, 484 (1987). In addition to

                                                                            A-0746-17T3
                                         8
            showing that a defendant failed to act with reasonable
            care, a plaintiff must show that a defendant owed the
            injured party a duty of care. Kelly v. Gwinnell, 96 N.J.
            538, 548 (1984). Traditionally, courts have determined
            the circumstances under which a defendant owes a legal
            duty to another. Carvalho v. Toll Bros. & Developers,
            143 N.J. 565, 572 (1996). Similarly, the scope of the
            duty owed is a matter of law. Kelly, supra, 96 N.J. at
            552.

            [Pfenninger v. Hunterdon Cent., 167 N.J. 230, 240
            (2001).]

      The formulation of a duty of care and its imposition derive from

considerations of public policy and fairness to the litigants. Hopkins v. Fox &

Lazo Realtors, 132 N.J. 426, 439 (1993).

            Whether a person owes a duty of reasonable care
            toward another turns on whether the imposition of such
            a duty satisfies an abiding sense of basic fairness under
            all of the circumstances in light of considerations of
            public policy. [Goldberg v. Hous. Auth. of Newark, 38
            N.J. 578, 583 (1962).] That inquiry involves
            identifying, weighing, and balancing several factors —
            the relationship of the parties, the nature of the
            attendant risk, the opportunity and ability to exercise
            care, and the public interest in the proposed solution.
            Ibid. The analysis is both very fact-specific and
            principled; it must lead to solutions that properly and
            fairly resolve the specific case and generate intelligible
            and sensible rules to govern future conduct.

            [Hopkins, 132 N.J. at 439.]




                                                                         A-0746-17T3
                                        9
      In determining whether a duty of care was owed to an injured person, a

judge must consider "the relationship of the parties, the nature of the risk – that

is, its foreseeability and severity – and the impact the imposition of a duty would

have on public policy." Dunphy v. Gregor, 136 N.J. 99, 108 (1994) (citing

Goldberg, 38 N.J. at 583).

      According to plaintiff, a registered nurse, C.Z.'s weight of eighty-nine

pounds, "was far above the [fifty-pound] limit for a single nurse to lift and

transfer," thus requiring a Hoyer Lift. Nothing in the summary judgment record

challenges plaintiff's assertion regarding the fifty-pound limit.            In fact, it

appears that the National Institute for Occupational Safety and Health (NIOSH)

recommends a lower thirty-five pound maximum weight limit for use in patient-

handling tasks. 5 See generally Alloway v. Bradlees, Inc., 157 N.J. 221, 236


5
  In 1994, NIOSH published the "Revised NIOSH Lifting Equation—an ergonomics
assessment tool that can be used to calculate the recommended weight limit for two-
handed manual-lifting tasks." Thomas R. Waters, When Is It Safe to Manually Lift
a Patient?, 107(8) A.J.N. 53, 53 (2007).                      http://www.asphp.org/wp-
content/uploads/2011/05/When_Is_It_Safe_To_Manually_Lift_A_Patient.pdf.
This equation "can be used to calculate a recommended weight limit for a limited
range of patient-handling tasks in which the patient is cooperative and unlikely to
move suddenly during the task." Ibid. While the publication benchmarked twenty-
three kilograms (about 51 pounds) as the "maximum weight to be lifted under ideal
conditions[,]" id. at 54 (citation omitted), "[i]n general, the revised equation yields a
recommended [thirty-five pound] maximum weight limit for use in patient-handling
tasks," and "[w]hen weight to be lifted exceeds this limit, assistive devices should
be used." Id. at 53.

                                                                                A-0746-17T3
                                          10
(1999) (finding applicable in workplace injury case "the well-established

principle that the violation of a legislated standard of conduct may be regarded

as evidence of negligence if the plaintiff was a member of the class for whose

benefit the standard was established").

      Pursuant to N.J.R.E. 201(a):

             Law which may be judicially noticed includes the
             decisional, constitutional and public statutory law,
             rules of court, and private legislative acts and
             resolutions of the United States, this state, and every
             other state, territory and jurisdiction of the United
             States as well as ordinances, regulations and
             determinations of all governmental subdivisions and
             agencies thereof.

      On appeal, in our discretion, we "may take judicial notice of any matter

specified in [N.J.R.E.] 201, whether or not judicially noticed by the [trial]

judge." N.J.R.E. 202(b); Marchak v. Claridge Commons, Inc., 261 N.J. Super.

126, 131-32 (App. Div. 1992) ("Of course, we may take judicial notice of

statutes, regulations and case law, whether or not presented to the motion judge

. . . in deciding legal issues."), aff'd, 134 N.J. 275 (1993).

      Exercising our discretionary authority, we take judicial notice of the

NIOSH guidelines. Since C.Z. weighed significantly greater than applicable

NIOSH recommended weight limit for lifting without assistive devices, the risk

of plaintiff sustaining an injury while caring for C.Z. without some assistance

                                                                        A-0746-17T3
                                        11
with patient transfer was both foreseeable and likely to have severe

consequences. The foreseeability of this risk "is the indispensable cornerstone

of any formulation of a duty of care. . . ." Dunphy, 136 N.J. at 108. Further, we

discern no adverse impact on any public policy by the imposition of a duty here.

Both of these factors support imposing a duty of care on defendants. Ibid. Thus,

the relationship of the parties requires careful consideration.

      "As a general rule, a landowner has a non-delegable duty to use reasonable

care to protect invitees against known or reasonably discoverable dangers."

Rigatti v. Reddy, 318 N.J. Super. 537, 541 (App. Div. 1999) (quoting Kane v.

Hartz Mountain Indus., 278 N.J. Super. 129, 140 (App. Div. 1994), aff'd o.b.,

143 N.J. 141 (1996)).      "This general rule operates to protect individuals

performing work on the premises of the landowner, most commonly independent

contractors and their employees." Ibid. (citations omitted). A landowner cannot

escape this duty even if the independent contractor was also negligent. Sanna

v. Nat'l Sponge Co., 209 N.J. Super. 60, 66–67 (App. Div. 1986).

            The landowner's duty includes the obligation of making
            a reasonable inspection to discover defective and
            hazardous conditions. [Zentz v. Toop, 92 N.J. Super.
            105, 111 (App. Div.), aff'd, 50 N.J. 250 (1966).] The
            obligation upon the landowner of either making the
            condition of his premises reasonably safe or giving
            adequate warning imposes upon him the duty to furnish


                                                                         A-0746-17T3
                                       12
            such safeguards as may reasonably be necessary. See
            [id.] at 113.

            [Sanna, 209 N.J. Super. at 66.]

      A well-settled exception to this rule was applied by the trial judge in

dismissing plaintiff's case – that is, "[T]he duty to provide a reasonably safe

working place for employees of an independent contractor does not relate to

known hazards which are part of or incidental to the very work the contractor

was hired to perform." Muhammad v. N.J. Transit, 176 N.J. 185, 199 (2003)

(quoting Wolczak v. Nat'l Elec. Prod. Corp., 66 N.J. Super. 64, 75 (App. Div.

1961)).

            A landowner "[]is under no duty to protect an employee
            of an independent contractor from the very hazard
            created by the doing of the contract work.[]"
            [Muhammad, 176 N.J.] at 198 (quoting Gibilterra v.
            Rosemawr Homes, 19 N.J. 166, 170 (1955)). This
            exception to the landowner's general duty exists
            because "[t]he landowner may assume that the worker,
            or his superiors, are possessed of sufficient skill to
            recognize the degree of danger involved and to adjust
            their methods of work accordingly." Id. at 199 (quoting
            Wolczak, supra, 66 N.J. Super. at 75).

            [Olivo v. Owens-Illinois, Inc., 186 N.J. 394, 407
            (2006).]

      However, this exception applies only when "the landowner does not retain

control over the means and methods of the execution of the project." Ibid.


                                                                       A-0746-17T3
                                     13
(quoting Muhammad, 176 N.J. at 198); see also Jarrell v. Kaul, 223 N.J. 294,

316–17 (2015) (citing Majestic Realty Assocs. v. Toti Contracting Co., 30 N.J.

425, 430–31 (1959)) ("[A] person who engages an independent contractor . . . .

will be held liable if he or she . . . retains control of the manner and means by

which the work will be performed . . . .").

      The record before us contains clear evidence that defendants retained

control over the means and methods of plaintiff's performance of her duties that

required the movement and transfer of C.Z. We therefore conclude defendants

retained a sufficient level of control over plaintiff's work – at least in regard to

patient handling and transfer – that defendants had a duty to provide plaintiff a

reasonably safe place to work. A jury is required to determine whether

defendants breached their duty, and if so, whether their breach was a proximate

cause of plaintiff's back injury. Sanna, 209 N.J. Super. at 66.

                                              B.

      We next address the judge's determination that plaintiff could not sustain

her burden of proof to establish that defendants violated a duty to her without

expert testimony.    In determining whether a plaintiff must provide expert

testimony, a court must consider "whether the matter to be dealt with is so

esoteric that jurors of common judgment and experience cannot form a valid


                                                                            A-0746-17T3
                                        14
judgment as to whether the conduct of the [defendant] was reasonable." Davis

v. Brickman Landscaping, Ltd., 219 N.J. 395, 407 (2014) (quoting Butler v.

Acme Mkts., Inc., 89 N.J. 270, 283 (1982)). In those instances, the jury would

have to "speculate without the aid of expert testimony." Torrey v. Schripps,

Inc., 342 N.J. Super. 419, 430 (App. Div. 2001) (citing Kelly v. Berlin, 300 N.J.

Super. 256, 268 (App. Div. 1997)).

      Basic principles of negligence law routinely allow lay jurors to determine

if a defendant acted unreasonably.          Model Jury Charge (Civil), 5.10A,

"Negligence and Ordinary Care" (approved before 1984). Basic notions of

reasonable behavior do not necessarily require an expert to testify regarding

standards of care, particularly where the case does not involve suit against a

licensed professional covered by the Affidavit of Merit statute. Jacobs v. Jersey

Cent. Power & Light Co., 452 N.J. Super. 494, 505 (App. Div. 2017).

      To admit an expert's testimony, it must have some logical connection to

the disputed issue in the case. See N.J.R.E. 403; Muise v. GPU, Inc., 371 N.J.

Super. 13, 59–60 (App. Div. 2004). "Because the linchpin for the admission of

expert testimony is the perceived need to assist the jury, such expert testimony

is generally not admissible as to matters to be submitted not to the trier of fact

but to the court." Biunno, Weissbard & Zegas, Current N.J. Rules of Evidence,


                                                                          A-0746-17T3
                                       15
cmt. 1 on N.J.R.E. 702. Thus, "a matter of law to be determined by the court is

not the proper subject of expert testimony." Ibid.

      The ultimate issue in the case is whether defendants breached a duty owed

to plaintiff. "[T]he question of whether a duty exists is a matter of law properly

decided by the court, not the jury…." Strachan v. John F. Kennedy Mem'l Hosp.,

109 N.J. 523, 529 (1988). As discussed in Section A, the question for the jury

to answer will be whether defendants failed to provide plaintiff a reasonably

safe work place, and if so, whether that failure was a proximate cause of

plaintiff's lower back injury.

      While we conclude plaintiff was not required to submit expert testimony

regarding the issue of whether defendants owed plaintiff a duty of care, we

acknowledge that "open issues of causation and damage are plainly amenable to

expert testimony." Estate of Spencer v. Gavin, 400 N.J. Super. 220, 255 (App.

Div. 2008). We therefore agree with the trial court with regard to the need for

plaintiff to present competent expert testimony to establish causation and

damages, i.e., a medical expert who will explain whether a Hoyer Lift was

appropriate to transfer this patient, the use of a Hoyer Lift, the means by which

it facilitates safe patient lifting and transfer, and how and why it would have

likely prevented plaintiff's back injury.


                                                                          A-0746-17T3
                                       16
      We note that the motion judge's opinion acknowledges that plaintiff

requested an opportunity to obtain an expert witness regarding the Hoyer Lift;

however, the judge denied her request because trial was scheduled for the

following month.

      We conclude the judge mistakenly exercised his discretion when he denied

plaintiff the opportunity to obtain an expert witness regarding the Hoyer Lift.

We arrive at this conclusion "bear[ing] in mind the judge's understanding at that

time of the applicable substantive law, and his mistaken perception that

[defendants] did not have a legal duty" to provide plaintiff a reasonably safe

place to work.     Ibid. In light of our clarification in Section A of the legal

principles involved, as to the existence and scope of defendants' duty, we believe

the interests of justice require us to afford both plaintiff and defendants a

renewed opportunity on remand to marshal expert testimony on the use of a

Hoyer Lift in these circumstances and whether it would have likely prevented

plaintiff's injury, or at least reduced the severity of any potential injury. Such

expert testimony will enable the jury to competently address the issues of

liability, causation, and damages.

      Within forty-five days of this decision, the Law Division shall conduct a

case management conference. Since it does not appear any parties were deposed


                                                                          A-0746-17T3
                                       17
in the case, and such depositions would likely prove beneficial to the parties in

securing expert testimony, the trial court shall permit the parties a limited time

to complete depositions of the parties, followed by a schedule for the production

of expert reports and then completion of expert witness depositions.

      Vacated and remanded. We do not retain jurisdiction.




                                                                          A-0746-17T3
                                       18